se t' ep’ 2a y department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list may xxxxxxkxxkxkxkxkkk xxxxxxxkxxxxkxkx xxxxxxxkxxxxxxx legend taxpayer a xxxxxxxxxxxx individual b xxxxxxxxxkxx bank a ira x ira y state c state m state n xxxxxxxxxxxxk xxxxxxxxxkxkx xxxxxxxxxxxx xxxxxxxxxxxx xkxxxxxkxxxxkxxk xxxxxxxxxxkx xxxxxxxxxxxx xxxxxxxxkxkxk amount a xxxxxxxxxxxx date date date date xxxxxxxxxxkx xxxkxxkxxkxkxkxkx xxxxxkxkxkxxkkx xxxxxxxxxxxx dear xxxxxxxxx this letter is in response to your letter dated date in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code xxxxkxkxkxkxxk page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution from ira x totaling amount a on date taxpayer a asserts that his failure to accomplish a rollover of amount a within the 60-day period prescribed by sec_408 was due to an error by an employee of bank a taxpayer a also represents that amount a has not been used for any other purpose taxpayer a asserts that when ira x matured he intended to rollover the funds from ira x to a new financial_institution in state n but was unable to do so because of work commitments out-of-state taxpayer a lives in state n and works in states c and m throughout much of the 60-day rollover period taxpayer a had to work out-of-state near the end of the rollover period taxpayer a asked his spouse individual b to open a new ira account on his behalf at bank a she attempted to open a new ira account on date but was told by a bank a associate that an ira owner must be present in order for someone else to open an ira on his behalf and that taxpayer a could open an ira upon his return to state n even though the 60-day rollover period would have expired when taxpayer a returned to bank a on date one day after the expiration of the 60-day rollover period the bank a associate reconfirmed that there would be no problem with exceeding the 60-day period taxpayer a deposited the ira check into a new ira account ira y three days later on date bank a informed taxpayer a that there would be a problem with the 60-day rollover period being exceeded amount a remains in ira y at bank a documentation from bank a shows that its associate provided taxpayer a incorrect information about the 60-day rollover period based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or xxxxkxkxkxxxxx page ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed bya foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to an error by bank a therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x provided all other requirements of sec_408 of the code except the day requirement are met with respect to such contribution amount a which was deposited into ira y will be considered a valid rollover_contribution within the meaning of sec_408 of the code xxxxxxkxxxxx page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent --if you wish to inquire about this ruling please contact xxxxx 41d xx-xxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t3 sincerely rm flea teray ey - fe laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
